Citation Nr: 0319349	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  02-05 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for vertigo.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
September 1944.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 decision by the RO in Newark, New 
Jersey, which denied service connection for vertigo.    


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for vertigo and the VA has made reasonable efforts to develop 
such evidence.

2.  Pre-existing vertigo did not undergo an increase in the 
underlying pathology as a result of military service. 


CONCLUSION OF LAW

Pre-existing vertigo was not aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.309 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has undergone VA examinations, and he has been 
notified of evidence required to substantiate the claim.  The 
Board concludes that discussions as contained in the January 
2002 rating decision, the February 2002 rating decision,  the 
February 2002 statement of the case, the September 2002 
supplemental statement of the case and VA letters to the 
veteran dated in March 2001 and February 2002 have provided 
the veteran with sufficient information regarding the 
applicable regulations.  The veteran and his representative 
have submitted written arguments and testimony.  The rating 
decisions, statement of the case and supplemental statement 
of the case provided notice to the veteran of what was 
revealed by the evidence of record.  Thus, the veteran has 
been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim, and 
notice of how his claim was still deficient.  Because no 
additional evidence has been identified by the veteran as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
veteran what evidence would be secured by VA and what 
evidence would be secured by the veteran is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

The veteran served on active duty from September 1942 to 
September 1944.

Service medical records indicate, in a physical examination 
performed for active duty, in September 1942, the veteran was 
diagnosed with vertigo.  During a second examination later 
that month, he related that in 1929, he underwent bilateral 
mastoidectomies.  On a treatment record dated October 1943, 
he complained of dizziness followed by occasional headaches 
in the occipital region.  His headaches came at irregular 
times and did not seem to be related to any special thing.  
He had several automobile accidents while driving and he 
complained that at times he would fall and his direction was 
not always the same.  He reported that in 1928 he had 
bilateral simple mastoidectomies.  The diagnosis was vertigo, 
existing prior to entrance (EPTE).  In a May 1944 physical 
examination performed for fitness for sea duty, the veteran 
reported a history of vertigo.  He was found not physically 
qualified for sea duty.  In a treatment note dated June 1944, 
he complained of dizziness, eyestrain and defective vision.  
He had suffered from dizzy spells since his mastoidectomy.  
He reported that he felt as if he was falling to the left.  
The examiner remarked that the veteran's dizziness was not 
precipitated by his ears.  Furthermore, the dizziness was not 
pronounced when getting up from the bed to the floor or from 
sitting to standing position, it was most marked when he 
exercised.  In a treatment note dated July 1944 the veteran 
was diagnosed with vertigo, epte.  

In August 1944 the veteran appeared before a Board of Medical 
Survey and was found unfit for service due to vertigo.  He 
reported that his vertigo symptoms increased when he was 
active and especially when he drove an automobile, but the 
symptoms promptly abated when he resumed a more sedentary 
occupation.  The Board found that his condition existed prior 
to service and was not aggravated by service.  He was 
discharged in September 1944.

In November 2000, the veteran was treated by N. D. Yatrakis, 
M.D., for complaints of vertigo.  He described profound 
positional vertigo and reported that minimal motion caused 
him distress.  He used a walker to support himself because 
his vertigo symptoms caused him to fall.  The pertinent 
diagnostic impression was benign positional vertigo.  

In December 2000, the veteran was treated by J. A. Kwartler, 
M.D., for complaints of dizziness.  He described his 
dizziness as a spinning sensation and reported that it 
severely interfered with daily activities.  The typical 
vertigo episode lasted for 30 seconds and between episodes he 
felt lightheaded and unsteady.  The pertinent diagnostic 
assessment was dizziness.  The doctor opined that he was not 
sure of the exact cause of the dizziness but felt it could be 
related to his medications however, the length of time he 
experienced the symptoms did not support this conclusion.    

In January 2001, the veteran was treated at Ear Specialty 
Group for complaints of dizziness and a clogged feeling in 
both ears.  The diagnostic impression was normal auditory 
brain-stem response.  

In a statement submitted by the veteran dated January 2001, 
he asserted that he had a problem with his balance since his 
mastoid operation.  

During a July 2001, VA examination, the veteran complained of 
vertigo.  No diagnosis pertaining to vertigo was noted.

At a personal hearing in July 2002, the veteran testified 
that he had vertigo prior to entering the military.  After 
entering the military his condition worsened due to the 
stress associated with his military job at the Navy 
Intelligence Office.  After service he reported continuing 
vertigo but never sought professional treatment for it 
because doctors had told him nothing could be done.      

In a statement dated July 2002, the veteran reported what he 
had been told by his physician, Dr. Cavallaro, that he never 
should have been allowed to enlist in the service because of 
his bilateral mastoid operation as a minor.  Dr. Cavallaro 
told the veteran that a mastiodecotmy was a surgical 
operation to remove part of the mastoid bone that was 
infected and prevent infection from spreading to the meninges 
which surround and protect the brain and spinal cord.  The 
operation left the veteran without balance and there was no 
known cure.  Due to a number of falls, Dr. Cavallaro treated 
him with therapy and braces.    

In a statement from the veteran dated September 2002, he 
reported that he was permanently disabled and relied on a 
walker for assistance.  He also reported a number of falls as 
a result of vertigo.  

Analysis

The veteran contends that he incurred vertigo in service.  
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).

In a service enlistment examination dated September 1942, it 
was noted that the veteran suffered from vertigo upon entry 
into service.  Service medical records reflect numerous 
complaints of vertigo throughout active service.  
Consequently, the issue before the Board is not the 
incurrence but rather aggravation of vertigo during the 
veteran's active duty service.  A preexisting injury or 
disease will be considered to have been aggravated by active 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2002).  
This includes medical facts and principles, which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306(b) (2002).

Service medical records reflect treatment for vertigo on 
several different occasions.  Ultimately, in August 1944, the 
veteran appeared before the Board of Medical Survey and was 
found unfit for service due to his vertigo disorder.  He was 
discharged in September 1944.  The first medical evidence of 
vertigo after service is dated in November 2000, almost 56 
years after service. 

At a private examination in November 2000, the veteran was 
diagnosed with benign positional vertigo.  At a July 2001 VA 
examination, the veteran complained of vertigo, however no 
diagnosis pertaining to vertigo was noted by the examiner.

The veteran has asserted that his vertigo was aggravated as a 
result of his service.  As a layman, he is not competent to 
render an opinion regarding diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

As previously stated, aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002).  The 
Board has considered the veteran's credible testimony along 
with the service medical records and post-service records.  
The veteran clearly acknowledged in his service medical 
records that he experienced dizziness prior to service.  His 
inservice vertigo is documented.  However, subsequent to 
service the record does not contain documentation of vertigo 
prior to 2000.  Clearly, aggravation of the pre-existing 
vertigo cannot be established absent any evidence of vertigo 
for over 50 years after separation from service.  The claim 
for service connection for vertigo must be denied.  


ORDER

Service connection for vertigo is denied.


____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

